Citation Nr: 1333030	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hallux valgus with pes cavus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except for the Written Brief Presentation of September 2013 by the Veteran's service representative.  

The Board remanded this case in September 2011.  It has now been returned for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Veteran's March 2007 claim, he was provided notice required by the Veterans Claims Assistance Act of 2000 (VCAA) in April 2007.  

Private medical records from Dr. Spray dated in August 1966 confirm the pre-service treatment and diagnoses related to severe bilateral hallux valgus.  

The Veteran's service treatment records (STRs) include the May 1971 induction examination which is silent as to complaints, treatment, or diagnoses relating to a foot disability.  A June 1971 STR shows that he was placed on permanent profile for severe hallux valgus with slay foot and pes cavus with incomplete ankylosis.  Both conditions were noted as having existed prior to service (EPTS). 

A June 1971 Report of Medical History shows that the Veteran reported having foot problems for most of his life.  A contemporaneous clinical record shows that he suffered from gross deformities of feet, including severe hallux valgus and pes cavus.  The medical examiner noted that the Veteran was not qualified for induction and EPTS disposition was recommended. 

An undated Disposition Form for "erroneous induction" shows that the Veteran had a long history of foot pain with activity and walking shoes.  The report noted that he failed to meet the medical fitness standards for induction and retention. 

On June 28, 1971, the Veteran signed an "application for separation from service by reason of erroneous enlistment or examination."  He was advised that the June 1971 medical examination revealed a medical condition that would have permanently disqualified him for entry had it been detected at the time.  He was also advised that the medical board confirmed the diagnostic findings of hallux valgus and pes cavus.  The Veteran affirmed his application for separation due to erroneous enlistment/induction.  

The Veteran's June 1971 separation examination noted that he was not qualified for induction-enlistment due to severe hallux valgus and pes planus. 

Post-service treatment records dated from 1972 through the 1990's show continued treatment for foot problems.

The appeal was remanded by the Board in September 2011for development and to provide VCAA notice of the evidence needed to establish service connection for a bilateral foot disability, to include notice regarding aggravation of a pre-existing injury or disease.  

Although the Veteran was sent an additional notice letter in September 2011, this has not been done because the letter only provided additional information as to substantiating a claim based on inservice incurrence of disability, and not aggravation.  Nevertheless, by the recitation of the governing law and regulations herein the Veteran and his representative are hereby informed that that such information and evidence needed for claim substantiation in this case is evidence and information showing that there is a lack of clear and unmistakable evidence that the pre-existing disability underwent not increase during military service.  

Following the September 2011 Board remand, on VA examination in October 2011 an examiner provided the following medical findings and opinion. 

I have reviewed the Veteran's conflicting medical evidence and I am providing the following medical opinion: The question at hand is first was the condition present prior to service and second if it was present, was his condition aggravated by service.  The patient states very clearly that he had hallux valgus bilaterally before ever entering the service, making the answer to the preexistence question a clear and unmistakable yes.  The second question however is more difficult.  He states he had a fall and had increased pain.  He has had multiple surgeries since his time in the service.  His x-rays and his physical examination do not provide convincing evidence that his condition was worsened by his time in the service beyond what would be expected from the natural history of the disease. 

Unfortunately, though inadvertence, as explained below the examiner was requested in the 2001 Board remand to use an incorrect standard in rendering an opinion.  

Veterans are presumed to be in sound condition when examined for entrance into active service.  38 U.S.C. § 111; see also 38 C.F.R. § 3.304(b) (2012) (the implementing regulation.  

"'[A]s a matter of law, . . . the presumption of soundness [could be] . . . rebutted by clear and unmistakable evidence consisting of [the] appellant's own admissions . . . of a preservice [disability].'  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Federal Circuit favorably cited Doran, and stated that a later medical opinion based on statements made by a veteran about the preservice history of his condition may be sufficient to rebut the preexistence prong of the presumption of soundness, notwithstanding the lack of contemporaneous clinical evidence or recorded history.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000). 

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease.  See also 38 C.F.R. § 3.306(a) (2012).  This standard is further explained in  38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d at 1096.  

Aggravation of a pre-existing disorder not found on the service entrance examination can be rebutted by VA only if there is clear and unmistakable evidence of no increase in disability during service, or clear and unmistakable evidence that any increase was due to the natural progress of the disability.  Wagner, 370 F.3d at 1096.  

Once the presumption of soundness applies, the burden of proof remains with VA to establish both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  See Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) ("When the predicate evidence is established that triggers the presumption, the further evidentiary gap is filled by the presumption."); see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

Thus, if the disability is not found on the entrance examination but is shown by clear and unmistakable evidence to have pre-existed service (such as in this case by the Veteran's admission), then nonetheless the burden is on VA to prove lack of aggravation or that any increase was part of the natural progress by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231, 239-40 (2012).

Thus, the question is whether the pre-existing conditions of his feet underwent an increase in severity during the Veteran's active service (and there is no burden upon the appellant to establish this but, rather, the presumption of aggravation will apply); and, if so, whether any such aggravation was beyond any expected natural progress of that condition.  

Here, the October 2011 medical opinion indicates that there was an increase in disability but that the evidence was not "convincing" that it was beyond the natural progress of the disability.  However, "convincing" evidence is not the proper standard; rather it must be shown that if there was an increase that the evidence clearly and unmistakable shows that it was not beyond the natural progress.  Thus, clarification of the opinion is required.   

To rebut the presumption of aggravation, clear and unmistakable evidence is required to establish that there was no increase; or, if there was an increase, clear and unmistakable evidence is required to establish that such increase was due to the natural progress of the disease.  

Lastly, although the Veteran has reported that he has no additional evidence to submit he should be given another opportunity to either provide such information or evidence which is relevant to his claim, or request VA assistance in obtaining such information or evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare providers who treated him for any condition of his feet prior to entry into active service in May 1971; as well as any healthcare provider who treated him after active duty discharge in July 1971whose records are not already on file. 

After securing any necessary authorization(s) from him, obtain all identified treatment records.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The appropriate steps should be taken to obtain all VA records of treatment or evaluation of the Veteran for any condition of his feet since his discharge from active service in July 1971, if any.  If obtained, those records must be associated with the record on appeal. 

3.  After all outstanding records have been associated with the claim file, the case should be returned to the examiner that conducted the October 2011 VA examination for an addendum opinion.  If that examiner is not available, another appropriate VA medical personnel should be request to render an addendum opinion (as below).  

An addendum opinion should be rendered as to whether the disability(ies) of the Veteran's (which are shown by clear and unmistakable evidence to have pre-existed entry into active service in May 1971) either: (a) clearly and unmistakably underwent no increase in severity during the Veteran's active service, or (b) if there was an increase during service, whether  any increase in severity was clearly and unmistakably part of the natural progress of such pre-existing disability(ies) of the feet.  

In reaching some of the determinations the examiner should be request to use the standard of whether the evidence is "clear and unmistakable" (obvious, manifest, undebatable).  

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

Send the claims folder to the examiner for a review of the Veteran's pertinent medical history, to facilitate making the requested determination.  The rationale for all opinions expressed should be discussed.  If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should explain why, if possible. 

4.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claim for service connection for bilateral hallux valgus with pes cavus.  If the claim remains denied, the Veteran and the Veteran's representative should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

